Filed 1/31/22 In re O.M.-P CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or or dered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

 In re O.M.-P. et al., Persons Coming                            B311185
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. No.
 AND FAMILY SERVICES,                                            20LJJP00259D-F)

          Plaintiff and Respondent,

 v.

 T.M.,

          Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Robin R. Kesler, Judge Pro Tempore. Dismissed.
      Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.
       T.M. (Father) and V.P. (Mother) have three children
together: O.M.-P., S.M.-P., and E.M.-P. The juvenile court
assumed dependency jurisdiction over the children after finding
the parents engaged in violent altercations in the minors’
presence and Father sexually abused one of Mother’s children
from another relationship by sending the child sexually explicit
videos of Mother. Father noticed an appeal to challenge the
sexual abuse jurisdiction finding and the disposition order
requiring him to participate in sexual abuse counseling. While
Father’s appeal was pending, the juvenile court terminated its
jurisdiction over the children with an order giving Mother sole
legal and physical custody. We consider whether the
unchallenged order terminating jurisdiction renders Father’s
appeal of the jurisdiction finding and disposition order moot.

                        I. BACKGROUND
      A.    Dependency Investigation
      In addition to O.M.-P. (born in 2014), S.M.-P. (born in
2016), and E.M.-P. (born in 2019), Mother has three older minor
children from previous relationships, including M.L.-P. (born in
2007). In early 2020, the Los Angeles County Department of
Children and Family Services (the Department) received
information that Father physically abused Mother and that
Mother and some of the children were sleeping in a car.
      Mother told a Department social worker that she and the
three youngest children lived with Father for a few months at the
end of 2019. Mother and Father were not in a relationship at the
time, and she moved into the home on the understanding that
Father would be moving out. (A 10-year criminal protective
order, issued in 2016, prohibited Father from having contact with




                                2
Mother.) Father remained in the home, however, and their
frequent arguments sometimes escalated to physical violence.
Father denied living with Mother and the children in 2019 and
he also denied any ongoing domestic violence.
       The Department filed a dependency petition alleging all six
children were at substantial risk of serious physical harm
because, among other things, Mother and Father have a history
of engaging in violent altercations in their presence, one of their
arguments led to Mother and the three youngest children
spending the night in a vehicle, and Father’s contact with Mother
constituted a violation of a criminal protective order. At an
initial hearing on the petition, the juvenile court ordered all six
children detained from Mother, ordered Father’s three children
detained from Father, and ordered Mother’s three older children
released to their fathers.
       During the Department’s ensuing investigation of the
minors’ welfare, Mother said Father started abusing her by
grabbing her arms after S.M.-P. was born, but he eventually
started punching her. O.M.-P. and S.M.-P. corroborated Mother’s
account of having suffered physical abuse at the hands of Father.
       Over the next several months, Mother and others close to
her reported threats and harassment by Father. Father also sent
sexually explicit photos and videos of Mother to her family and
others. He posted an “intimate” video of Mother on Instagram
that he recorded without her knowledge. He sent a video of
Mother and Father having sex to Mother, her adult son, the
children’s caregiver, and the father of one of Mother’s older
children. The children’s caregiver reported Father also sent a
“revenge porn” “sex video” of Mother to Mother’s 15-year-old
niece.




                                3
      Father did not stop there. He also sent Mother’s oldest
minor son, M.L.-P., sexually explicit videos of Mother along with
crass and explicit text messages including the following (these
are not the most explicit): “You’ll hear ur mom moaning so good”;
“You liked the way your mom sounds”; and “Look at your hoe ass
mom she’s not good that’s why she lost her kids.” Father also
sent M.L.-P. several messages referring to M.L.-P. and his father
as “snitches.” M.L.-P. blocked messages from Father’s phone
number, but Father continued to send him messages from
different numbers. Around the same time, Mother received text
messages from Father threatening that if she did not agree to
meet with him, M.L.-P. would “pay for it tomorrow.”
      After learning of this post-petition conduct by Father, the
Department filed an amended dependency petition. The
previously alleged count under Welfare and Institutions Code
section 300, subdivision (b)(1)1 was amended to reference Father’s
threats against M.L.-P. The petition also included a new count
under section 300, subdivision (d), alleging Father sexually
abused M.L.-P. by sending him “at least three explicit sexual
videos . . . where [Father] and [M]other were engaged in sexual
intercourse.”

      B.     Adjudication and Disposition
      The juvenile court held a combined jurisdiction and
disposition hearing in March 2021. Mother pled no contest to the
section 300, subdivision (b)(1) count. Father’s attorney contended
the section 300, subdivision (d)(1) count should be dismissed
because, among other things, “there is no risk of physical sexual

1
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.



                                4
abuse because there is no sexual intent by [Father]. If [Father]
did indeed send these messages to the child, he did not send them
in order to groom the child for sexual abuse. It’s clear that these
messages were sent [with] the intent to harass and taunt, not to
sexually abuse.” Counsel for Father’s children agreed with
Father’s attorney’s assessment that Father’s text messages to
M.L.-P. were “more in line with [Father’s] continued outrageous
incidents of domestic violence, rather than a sexual act aimed at
the child.”
       The juvenile court sustained the allegations of domestic
violence and sexual abuse under both sections 300, subdivisions
(b)(1) and (d).2 As to the sexual abuse finding, the juvenile court
explained “there’s lots of other things [Father] could have done
that wasn’t sexual in nature. He had been quite threatening
otherwise, but to this child he sent an actual sexual video of his
mother involved in sexual intercourse.” The juvenile court
ordered Father to participate in individual counseling, parenting
education, a domestic violence course, and sexual abuse
counseling for perpetrators because Father was “obviously not
aware that his behavior is . . . sexual perpetrator type behavior.”

      C.     Appeal and Termination of Jurisdiction
      Father appealed from the jurisdiction finding and
disposition order, challenging the juvenile court’s decision to
sustain the section 300, subdivision (d) sexual abuse allegation
and the order that he participate in sexual abuse counseling.
Father did not challenge the juvenile court’s finding of
jurisdiction based on domestic violence.

2
      The juvenile court granted the Department’s motion to
strike the section 300, subdivision (a) count.



                                 5
       While Father’s appeal was pending, the Department
submitted a letter attaching juvenile court minute orders dated
September 7, 2021, and September 10, 2021, that granted Mother
sole legal and physical custody of the children and terminated
dependency jurisdiction over the children. The custody order
permitted Father to have one monitored visit per year, and, on a
form used to list reasons for no or supervised visitation, the court
stated Father had not completed court ordered programs,
including sexual abuse counseling.
       This court construed the Department’s letter as a motion
for judicial notice and we granted the motion after permitting
Father to file an opposition (which he did not). This court then
ordered Father to show cause why his appeal should not be
dismissed as moot.
       In response, Father argued this court can still grant
effective relief by directing the juvenile court to modify its
custody order. Father sought to distinguish authority holding an
appeal from the subsequent order terminating jurisdiction is a
prerequisite for obtaining relief in this proceeding by
emphasizing that the time to notice an appeal from the
jurisdiction termination order had not by then expired.
       On our own motion, we take judicial notice of the juvenile
court’s docket that indicates that Father did not file a timely
notice of appeal from the order terminating jurisdiction or the
accompanying custody and visitation orders. (Evid. Code, §§ 452,
subd. (d), 459, subd. (a); Cal. Rules of Court, rule 8.406(a)(1).)

                       II. DISCUSSION
     “‘An appeal becomes moot when, through no fault of the
respondent, the occurrence of an event renders it impossible for




                                 6
the appellate court to grant the appellant effective relief.
[Citations.]’ (In re Esperanza C. (2008) 165 Cal.App.4th 1042,
1054[-1055].)” (In re Anna S. (2010) 180 Cal.App.4th 1489, 1498.)
“As a general rule, an order terminating juvenile court
jurisdiction renders an appeal from a previous order in the
dependency proceedings moot.” (In re C.C. (2009) 172
Cal.App.4th 1481, 1488.) “[D]ismissal for mootness in such
circumstances is not automatic, [however,] but ‘must be decided
on a case-by-case basis.’” (Ibid.; see also In re N.S. (2016) 245
Cal.App.4th 53, 60 [“[T]he critical factor in considering whether a
dependency appeal is moot is whether the appellate court can
provide any effective relief if it finds reversible error”].)
       Father contends we can still provide effective relief by
reversing the jurisdiction finding or the disposition order and
directing the juvenile court to modify the custody order. Without
an appeal from the custody and jurisdiction termination order,
however, there is no procedural mechanism for granting such
relief. (See In re Michelle M. (1992) 8 Cal.App.4th 326, 330
(Michelle M.) [holding “no direct relief can be granted even were
we to find reversible error, because the juvenile court no longer
has jurisdiction,” and explaining the appellant’s “remedy was to
attack the juvenile court’s order terminating jurisdiction”].) As
the Court of Appeal recently explained in In re Rashad D. (2021)
63 Cal.App.5th 156 (Rashad D.), “to the extent an appellant
argues . . . that [a] challenged jurisdiction finding resulted in an
adverse juvenile custody order and seeks to have that custody
order set aside, in addition to the appeal from the jurisdiction
finding, an appeal from the orders terminating jurisdiction and
awarding custody is necessary for this court to be able to provide
effective relief. Unless the appellate court reverses or vacates the




                                 7
order terminating dependency, the juvenile court has no
jurisdiction to conduct further hearings in the now-closed case,
including modification of its custody order. (See § 304 [juvenile
court has exclusive jurisdiction to hear proceedings regarding
custody ‘until the time that the petition is dismissed or
dependency is terminated’]; Cal. Rules of Court, rule 5.620(a)
[same].)” (Id. at 164, fn. omitted.) Here, because Father did not
appeal the order terminating its jurisdiction over the children or
the accompanying custody and visitation orders, “a remand for
further proceedings in the juvenile court would be meaningless.”3
(Id. at 165.)
       Father contends the Court of Appeal’s reasoning in Rashad
D. is flawed because “challenges to only one aspect of [a] final
custody order—like to the visitation order—would need to be
dismissed.” Even if this followed from Rashad D., the argument
is irrelevant because Father has not challenged the visitation
order in this case. Father also contends there is a split of
authority as to whether a challenge to jurisdiction findings or a
disposition order is mooted by an unchallenged order terminating
dependency jurisdiction. Neither of the cases Father cites,
however, discusses how an appellate court may provide effective




3
      Because Father does not challenge the section 300,
subdivision (b)(1) basis on which the juvenile court assumed
jurisdiction over the children, we would be justified in declining
to review the correctness of the section 300, subdivision (d)
finding (see, e.g., In re I.J. (2013) 56 Cal.4th 766, 773) even if we
did not hold that the lack of an appeal from the later custody and
jurisdiction termination order warrants dismissal of this appeal.




                                  8
relief in the form of a modified custody or visitation order when
there is no challenge to these orders.4
       One final note. After Father filed his response to the order
to show cause, our colleagues in Division One of this court
published an opinion questioning “the ‘general rule’ that
termination of juvenile court jurisdiction renders a pending
dependency appeal moot . . . .” (In re S.G. (2021) 71 Cal.App.5th
654, 665 (S.G.).) The S.G. court held it could provide effective
relief in an appeal from the juvenile court’s denial of a
restraining order notwithstanding an unchallenged order
terminating jurisdiction because “the remittitur issued as a
result [of reversal] would grant the juvenile court the power to
carry out our directions.” (Id. at 668.) Whatever the merits of
the S.G. court’s analysis, its disagreement with the framing of
Michelle M. and Rashad D. did not extend to the conclusion in
those cases that a reviewing court cannot provide effective relief
in the form of a modified custody or visitation order issued in
conjunction with an order terminating jurisdiction—absent a

4
       In In re Joshua C. (1994) 24 Cal.App.4th 1544, the Court of
Appeal declined to dismiss as moot an appeal challenging a
jurisdiction finding notwithstanding an order terminating
jurisdiction, but there was no need to identify the procedural
mechanism by which effective relief could be granted because the
jurisdiction finding was affirmed. (Id. at 1549.) In In re J.P.
(2017) 14 Cal.App.5th 616, the Court of Appeal took judicial
notice of an apparently unchallenged order terminating
dependency jurisdiction and held this did not moot an appeal
from a disposition order, but “le[ft] it to the sound discretion of
the dependency court to determine what procedural steps [were]
appropriate” on remand because it “lack[ed] specific information
as to the intervening factual and procedural developments.” (Id.
at 630.)



                                 9
challenge to those orders. (Ibid.) That is precisely the situation
in this case.

                        DISPOSITION
      The appeal is dismissed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            BAKER, J.

I concur:



      KIM, J.




                                10
  LOS ANELES COUNTY DEPARTMENT OF CHILDREN
        AND FAMILY SERVICES v. T.M. - B311185




RUBIN, P. J. - Concurring



     I concur in the judgment.




RUBIN, P. J.